DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Krystyna Colantoni on 1/24/2022.


Regarding claim 1:
	Line 2 is amended to -at least one dual body rocker arm comprising a first body, [[and]] a second body, and a bore defined by at least one of the first body and the second body;-.
	Lines 13-14 are amended to -biasing unit, the retainer ring seated in [[a]]the bore of the dual body rocker arm; and-.
	Line 15 is amended to -an actuator arrangement external to the dual body rocker arm configured to control-.

Regarding claim 14:
Lines 2-3 are amended to - latch pin is slidably supported in [[a]]the bore. 

Regarding claim 16:
	Line 2 is amended to - a first body comprising a bore;-.
	Line 13 is amended to - seated in [[a]]the bore. 

Regarding claim 19:
	Lines 1-2 is amended to - The switchable rocker arm of claim 16, 

Regarding claim 20:


Regarding claim 21:
Lines 1-2 is amended to - The switchable rocker arm of claim 20, 

Regarding claim 22:
Lines 4-5 are amended to -a second body; and
a bore in one of the first body and the second body; and
a latching arrangement configured to latch and unlatch the first body and the second -.

Lines 14-15 are amended to - seated in [[a]]the bore 

Allowable Subject Matter
Claims 1-5 and 8-22 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-5 and 8-22 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a bore defined by at least one of the first body and the second body” and “a retainer ring seated against the first biasing unit and the compliance biasing unit, the retainer ring seated in the bore;” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 

the prior art of record does not teach “a bore in one of the first body and the second body; and” and “a retainer ring seated against the return spring and the compliance spring, the retainer ring seated on the latch pin, and the retainer ring seated in the bore;” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 22.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/WESLEY G HARRIS/Examiner, Art Unit 3746